DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zanoni (Pub No 2006/0121149, cited in IDS filed 10/14/2020).
With regards to claims 1, 8 and 12, Zanoni teaches a method for conveying a concave object (cap) having a lateral wall (see element 2 or 2’ in Fig. 3, 4) away from a mold (4) (Fig. 2) comprising providing a removing element (radial arm 31 on star-disc 30) movable along a path of rotation about the star disc (30) and a guiding element (S-shaped guide 37) (Fig. 2).  Zanoni teaches extracting the object from the mold and releasing the object onto a supporting surface (7) in a positioned interposed between the removing element and the guiding element (As seen in Fig. 2 the release position places the caps between the s-shaped guide which extends upstream past the release position and the removing element of the star disc 30) while the removing element is at a distance from the object.  Zanoni teaches displacing the removing element towards the object as the arms of the star disc 30 are rotating towards the cap as it travels from point P to point Q) so that the removing element makes contact with a lateral wall and pushes the cap, and moving the removing element along a portion of said path to convey the object towards a delivery position (F4).
With regards to claims 2 and 13, Zanoni teaches applying an extraction pressure to the cap (¶ 0032) interpreted to read upon an extracting element.
With regards to claim 6, Zanoni teaches a projecting upper rim of the cap (Fig. 3).

Claim(s) 1-4, 8, 10, 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aldigeri (Pub No 8794954).
With regards to claims 1, 8 and 12, Aldigeri teaches a method for conveying a concave object (cap 2) having a lateral wall away from a mold (3) comprising the steps of providing a removing element (transferring arms 13) movable along a path about the transfer carousel (5).  Aldigeri teaches extracting the object from the mold and releasing the object onto a supporting surface (11) in a position interposed between the removing element and the guiding element with the removing element at a distance away from the object and is displaced (radially) towards  the object as the removing element travels about the carousel such that the removing element and a lateral wall (1) confine the object to convey the object towards a delivery position (Fig. 3-5, col 3 ln 45-col 4 ln 21).
With regards to claims 2-4 and 13-15, Aldigeri teaches an extraction device (29) coupled to the rotating mold element that extracts the caps and thus moves away from the supporting surface as the device is rotated and as seen in Figure 6 forms a lateral wall of the cap (Fig. 6).
With regards to claim 10, Aldigeri teaches moving the removing element outward to position the object on an outfeed conveyor in the delivery position (Fig. 3-5).
With regards to claim 20, Aldigeri teaches using a cam for positioning the removing element (col 3 ln 45-col 4 ln 21).


Allowable Subject Matter
Claims 5, 7, 9, 11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742